Citation Nr: 0818921	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-22 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating for status-post 
left foot fracture (left foot disability), currently rated as 
20 percent disabling.

2.  Entitlement to a higher initial rating for degenerative 
disc disease of the lumbar spine with lumbosacrasl strain 
myositis (low back disability), currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 2001 to January 
2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted service connection and awarded a 
10 percent disability for left foot disability and granted 
service connection and awarded a non-compensable rating for 
low back disability, each effective January 27, 2005.

An August 2005 rating decision increased the initial rating 
for left foot disability to 20 percent, while a March 2006 
rating decision increased the initial rating for a lumbar 
spine disability to 20 percent, each effective January 27, 
2005.  The RO also granted entitlement to a separate 10 
percent rating for left lower extremity disability, effective 
January 27, 2005.  However, as these grants do not represent 
a total grant of benefits sought on appeal, these claims for 
increase remain before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran has been receiving regular 
treatment for his left foot and low back disabilities.  No 
records of his care, however, dated since November 2005, have 
been associated with the claims.  In addition, the most 
recent VA examinations were conducted in December 2005.  The 
Board finds that updated treatment records and a 
contemporaneous VA examination are necessary to adjudicate 
the veteran's claims.  As such, the Board has no discretion 
and unfortunately has to remand this matter.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any pertinent 
medical records of the veteran's 
treatment for left foot and low back 
disability, dated since November 2005.

2.  After associating all outstanding 
records with the claims folder, the AMC 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of any orthopedic and neurologic 
impairment related to left foot and low 
back disabilities.  The claims folder 
should be made available to and reviewed 
by the examiner.

The examiner should identify all low 
back orthopedic pathology found to be 
present.  He or she should conduct all 
indicated tests, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion, 
and should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the left foot 
and lumbar spine.  To the extent 
possible, the examiner should express 
any functional loss in terms of 
additional degrees of limited motion.  
The examiner should also report whether 
the low back disability has been 
productive of any incapacitating 
episodes, and if so, the frequency and 
duration of those episodes.  

The examiner should discuss the nature 
and severity of the veteran's left-
sided radiculopathy.  The examiner 
should also state whether it is at 
least as likely as not that the veteran 
has right-sided radiculopathy stemming 
from his low back disability, and if 
so, describe the nature and extent of 
that impairment.

All findings and conclusions should be 
set forth in a legible report.  

3.  Then, the AMC should adjudicate the 
veteran's claims.  If the benefits 
sought on appeal are not granted in 
full, the AMC should issue the veteran 
and his representative a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

